DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 12/08/2020 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.
	The amendments overcome the previously presented claim objections.  All previously presented claim objections are withdrawn herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-15 and 18-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (US 2015/0379287) in view of Walker (US 2016/0149863) and Volach (US 2015/0370909).
Mathur discloses the following features.
Regarding claim 1, a system to monitor network communications, comprising: a mobile computing device (see HOST 630-632 in Fig. 6, which may communicate using “wireless communications” as shown in paragraph [0044] which may be mobile) comprising a control circuit and memory coupled with the control circuit and computer instructions that when executed by the control circuit (see circuitry in Fig. 9) cause the control circuit to implement: a tunneled monitoring service (TMS) operated local on the mobile computing device (see secure application containers 908 in Fig. 9 and secure layer 320 shown in Fig. 3, wherein the security modules may also include firewall modules as shown in paragraph [0038]); and a tunnel protocol within the mobile computing device that is configured to establish a tunnel interface between software 
Regarding claim 14, a method of monitoring network communication, comprising: by a control circuit of a mobile computing device (see HOST 630-632 in Fig. 6, which may communicate using “wireless communications” as shown in paragraph [0044], which may include mobile communications and see control circuit shown in Fig. 9): 
Mathur does not explicitly disclose the following features: regarding claims 1 and 14, wherein the TMS is configured to initiate a monitoring of the content of each output 
Walker discloses the following features.
Regarding claims 1 and 14, a system to monitor network communications, comprising: a mobile computing device (“smartphone, laptop, or a tablet” recited in paragraph [0114], which shows that it would have been obvious that the wireless host devices shown in Mathur may include mobile devices such as smartphone, laptops or tablets); wherein the TMS is configured to initiate a monitoring of the content of each output data transaction (see “firewall to regulate incoming and outgoing network traffic, based on a defined rule set” recited in paragraph [0002]; and see “rules based on information contained in the network layer (i.e. layer 3) header and/or the transport layer (i.e. layer 4) header of the relevant data packet” recited in paragraph [0098], wherein the header information is considered as a portion of the contents of the packets) and cause results of the monitoring relative to the criteria to be recorded (see “said first end-host logging module adapted to record logging information including firewall decisions made on incoming or outgoing traffic relating to said first end-host computing device in accordance with said retrieved policy” recited in claim 16).
Volach discloses the following features.
Regarding claims 1 and 14, wherein the TMS is configured to inhibit transmission of a monitored output data transaction that includes at least one of predefined nudity and profanity (see “Information indicative of the one or more suggested content items and of one or more target recipients is transmitted from the client to content-sharing 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Mathur using features, as taught by Walker and Volach, in order to regulate incoming and outgoing network traffic (see paragraph [0002] of Walker) and in order to prevent sending contents that does not interest or considered offensive to the recipient (see paragraph [0089] in Volach).

Claims 2, 5, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur and Walker as applied to claims 1 and 14 above, and further in view of Kunze (US 2004/0083354).
Mathur and Walker disclose the features as shown above.
Mathur does not explicitly disclose the following features: regarding claims 2 and 15, open, local on the mobile computing device, raw data packets of the output data transactions from the tunnel interface; cause a re-packetizing of a payload of each of the data packets producing re-packetized data packets; and cause the re-packetized data packets to be communicated from the computing device and over the communication network to one or more intended external computing servers (Mathur 
Kunze discloses the following features.
Regarding claims 2 and 15, open, local on the mobile computing device, raw data packets of the output data transactions from the tunnel interface; cause a re-packetizing of a payload of each of the data packets producing re-packetized data packets; and cause the re-packetized data packets to be communicated from the computing device and over the communication network to one or more intended external computing servers (see "contents of the packet may be examined and/or modified, and/or an appropriate output port of circuitry 16 may be selected via which the packet may be forwarded and/or routed to” recited in paragraph [0044]).
Regarding claims 5 and 18, receive, at the TMS, input data transactions comprising input data packets from an external computing server (see Fig. 3, wherein the system receives packets from the external network via the RX interface circuitry 24);  modify a payload of at least a first input data packet, of the input data packets, in response to an identification that data of the first input data packet has a predefined 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Mathur and Walker using features, as taught by Kunze, in order to allow the processing and forwarding of packets (see paragraph [0028]).

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur and Walker as applied to claims 1, 6, 14 and 19 above, and further in view of Martini (US 2013/0276054).
Mathur and Walker disclose the features as shown above.
Mathur does not explicitly disclose the following features: regarding claims 8 and 21, communicate over the communication network one or more data packets of the output data transaction to an external service configured to monitor data packets relative to the criteria and to record the results of the monitoring
Martini discloses the following features.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Mathur and Walker using features, as taught by Martini, in order to monitor and record computer with activity violating the network policy (see abstract of Martini).

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur, Walker and Volach as applied to claims 1 and 14 above, and further in view of McNair (US 8,839,350).
Mathur, Walker and Volach disclose the features as shown above.
Mathur does not explicitly disclose the following features: regarding claims 11 and 24, communicate over the communication network multiple of the output data transactions to an evaluation server configured to receive and analyze the data transactions relative to one or more rules; receive action instructions corresponding to one or more of the data transactions from the evaluation service based on the evaluation of the multiple data packets relative to the one or more rules

Regarding claims 11 and 24, communicate over the communication network multiple of the output data transactions to an evaluation server configured to receive and analyze the data transactions relative to one or more rules (see Security Module 126 for receiving outbound network traffic from the client 112 as shown in Fig. 1 and see "receiving outbound network traffic sent from a client to a server and performing an enforcement action on the network traffic responsive to determining that the network traffic violates a security policy” as recited in column 1, line 66- column 2 line13); receive action instructions corresponding to one or more of the data transactions from the evaluation service based on the evaluation of the multiple data packets relative to the one or more rules (see “sending the response, including the inserted out-of-band notification message, to the client” recited in column 1, line 66- column 2 line13 and "The presentation module 416 presents the notification message to the user of the client 112” recited in column 7, line 61-column 8, line 5, wherein the client device is instructed by the response including the notification to present the notification message).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Mathur, Walker and Volach using features, as taught by McNair, in order to inform the user and apply security policy enforcement actions (see abstract of McNair).

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur, Walker and Volach as applied to claims 1 and 14 above, and further in view of Chan (US 2017/0201489).

Mathur does not explicitly disclose the following features: regarding claims 12 and 25, perform an analysis of the one or more data transactions relative to one or more rules defined on the TMS; and prevent, local on the computing device, access to an external, intended recipient service and prevent one or more data transactions from being communicated from the computing device to the intended recipient service in response to the analysis of the one or more data transactions intended to be communicated to the intended recipient service.
Chan discloses the following features.
Regarding claims 12 and 25, perform an analysis of the one or more data transactions relative to one or more rules defined on the TMS; and prevent, local on the computing device, access to an external, intended recipient service and prevent one or more data transactions from being communicated from the computing device to the intended recipient service in response to the analysis of the one or more data transactions intended to be communicated to the intended recipient service (see “firewall…rule, such as a specified...destination port, should be blocked..." recited in paragraph [0008]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Mathur, Walker and Volach using features, as taught by Chan, in order to minimize attacks on system assets (see paragraph [0008] of Chan).

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur, Walker and Volach as applied to claim 1 above, and further in view of Freund (US 2004/0199763).
Mathur, Walker and Volach disclose the features as shown above.
Mathur does not explicitly disclose the following features: regarding claim 13, detect an unauthorized access to perform one or circumventing, uninstalling, disabling and modifying the operation of the TMS, and to cause a notification of the unauthorized access to be communicated to predefined recipient.
Freund discloses the following features.
Regarding claim 13, detect an unauthorized access to perform one or circumventing, uninstalling, disabling and modifying the operation of the TMS (see “malicious application (e.g., malware application 321 as shown at FIG. 3), attempts to send a message to the registered application (e.g., the ZoneAlarm firewall manager 341 as shown at FIG. 3). The malware application may send a wide variety of communications (messages) to the firewall manager in an attempt to disable the firewall manager or otherwise circumvent the security measures provided by the security system” recited in paragraph [0091]), and to cause a notification of the unauthorized access to be communicated to predefined recipient (see “the firewall manager may, from time to time, present a dialog box in the user interface to notify the user of particular events” recited in paragraph [0091]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Mathur, Walker and Volach using .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chasin (US 2015/0358352) discloses an outbound message content filtering system that filters profanity and pornography.  Even though the filtering in Chasin is not performed locally at a mobile device as required by the claim, a 35 USC 103 rejection may still be formulated using Mathur, Walker and Chasin on claim 1 since Mathur and Walker already discloses a content filtering mechanism on a mobile device as shown in the rejections above, and Chasin would further show that content filtering may further include filtering profanity and pornography.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473